Citation Nr: 1314189	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-42 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for claimed bilateral hearing loss.

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission






WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the RO.

In September 2010, the RO granted service connection for left knee traumatic arthritis and assigned a 30 percent evaluation beginning on June 25, 2008.  As this issue was resolved, it is no longer for consideration.

A Statement of the Case was furnished on the remaining issues and the Veteran subsequently perfected this appeal.  

In January 2011, a hearing was held at the RO before a Decision Review Officer (DRO).  

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  

The Virtual VA eFolder has been reviewed.  

The Board acknowledges that additional evidence was added to the record following the issuance of the March 2011 Supplemental Statement of the Case.  On review, this evidence largely pertains to the Veteran's knee disability and is not relevant to the issue decided herein.  A remand for additional supplemental statement of the case is not required.  38 C.F.R. §§ 19.31, 19.37, 20.1304 (2012).  

The issue of service connection for a right leg disability, to include as secondary to left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for bilateral hearing loss and for tinnitus are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that hypertension is related to active military service or service-connected disability; and there is no evidence of hypertension manifested to a compensable degree within one year following discharge from service.  


CONCLUSION OF LAW

Hypertension was not incurred during active service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008, prior to the rating decision in question, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  Response to a VA request for complete service records indicates that the record is fire related and that the original service treatment records were moldy or brittle and could not be mailed.  

The Board is mindful that in cases where service records are unavailable, there is a heightened duty to assist the veteran in developing the evidence to support his claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  

In this case, however, while original records could not be sent, copies of these records were received.  Additionally, the original discharge examination is of record and the Veteran submitted copies of service records that he received from the National Personnel Records Center (NPRC).  The claims folder also contains VA medical records and identified private medical records. 

The Board acknowledges that the Veteran was not provided a VA examination to ascertain the nature and etiology of claimed hypertension.  As discussed in further detail below, there is no evidence of high blood pressure during service and other than the Veteran's unsupported lay assertions, there is nothing to suggest a relationship between currently diagnosed hypertension and active military service or service-connected disability.  On review, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided the opportunity to present pertinent evidence and testimony in support of his claim.  On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Laws and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disease or injury.  38 C.F.R. § 3.310.  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

In June 2008, the Veteran submitted a claim of service connection for "blood pressure."  In November 2008, the RO denied service connection for hypertension, claimed as blood pressure.  The Veteran disagreed with the decision and subsequently perfected this appeal. 

In an October 2008 statement, the Veteran reported that, after suffering a leg injury and pneumonia, he was diagnosed with high blood pressure/hypertension and was treated for it at the base hospital.  

In his January 2009 Notice of Disagreement, the Veteran also asserted that his hypertension was secondary to his left knee disability because of the constant, chronic pain.  

At the DRO hearing, the Veteran testified that he started having high blood pressure in the Air Force.  In 1997, he was told that he had high blood pressure.  

At the hearing, the Veteran testified that he had high blood pressure and was treated by his private physician.  He reported having a history of low blood pressure and starting to go to the clinic in 1997.  He was not sure how hypertension was related to his service, but thought it might be due to the cold weather.

The service treatment records show that the Veteran was hospitalized for a knee injury in March 1953.  The nursing notes dated on March 16, 1953 show a blood pressure reading of 118/76.  He then was hospitalized for pneumonia in April 1953.  Nursing notes dated April 28, 1953 document a blood pressure reading of 92/64.  

The service treatment records do not show complaints or findings of high blood pressure during service.  In fact, on report of medical history completed at the time of his separation examination, the Veteran denied having or ever having high or low blood pressure.  On clinical evaluation, his blood pressure was reported as 114/74.  

To the extent that VA treatment records include a diagnosis of hypertension, there is evidence of current disability.  

However, as discussed, the service treatment records do not show elevated blood pressure readings or diagnosis of hypertension.  There is also no evidence of hypertension was manifested to a compensable degree within one year following discharge from service.  

As there is no evidence of high blood pressure or hypertension shown during service or for many years thereafter, the Board finds that neither the chronicity nor continuity of symptomatology rules of 38 C.F.R. § 3.303(b) for application in this case.  See Walker.  

To the extent the Veteran is asserting that he suffers from hypertension beginning in and continuing after service, the Board notes that his blood pressure was normal at separation and a diagnosis of hypertension was not shown for many years following discharge.  This clearly weighs against any finding of in-service onset and continuity.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

With regard to whether there is a nexus between currently diagnosed hypertension and military service or service-connected left knee disability, the Board has considered the Veteran's contentions.  

Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  

On review, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of hypertension, and nothing in the record demonstrates that he has any medical expertise in evaluating and determining causal connections for same.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The Veteran's lay statements are found to be of limited probative value as to etiology of the claimed hypertension.

Moreover, the current lay assertions also are found to be of limited credibility to the extent that they are inconsistent with earlier and more believable statements made the Veteran during his period of active service denying that he had ever had high or low blood pressure.  

In summary, the record does not contain competent evidence showing a link between hypertension and any event or incident of his period of active service or showing that hypertension is proximately due to or aggravated by service-connected disability.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for hypertension is denied.  


REMAND

In June 2008, the Veteran submitted a claim of service connection for bilateral hearing loss and tinnitus.  He stated that he incurred these disabilities during active military duty and continues to suffer from them. 

The service treatment records are negative for any complaint or finding of tinnitus or hearing loss.  On report of medical history completed at separation, the Veteran responded "yes" to whether he had or has had ear, nose, or throat trouble.  

On the corresponding examination in July 1955, the Veteran's ears were reported as normal and the examiner wrote "ENT trouble - NSA" (presumed to mean no significant abnormality).  Hearing was reported as 15/15 in both ears on whispered voice testing.  

In an October 2008 statement, the Veteran reported that he developed hearing loss and tinnitus due to excessive noise exposure while working in administration next to the hangar and flight lines.  

In his January 2009 Notice of Disagreement, the Veteran argued that his hearing loss and tinnitus were the result of his firing small arms while in the service and being in close proximity to jet aircraft.  Although he was a clerk typist, he noted always being assigned to air bases and serving around aircraft.  

The Veteran underwent a VA examination in July 2010.  He reported military noise exposure to firearms, aircraft engines and flight lines.  The report noted that he did not have a current complaint of tinnitus.  Audiometric testing confirmed a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2012).  

The examiner noted that enlistment and discharge testing showed that he passed a whisper voice test.  The Veteran reported that his hearing loss started in the 1990's.  The examiner opined that current hearing loss was more likely related to aging and not military noise exposure.  

In a September 2010 addendum, the examiner noted that the Veteran denied complaints of tinnitus and that she verified his denial by reviewing the questionnaire he answered.  She opined that military noise exposure did not cause tinnitus for this individual.  

At the January 2011 DRO hearing, the Veteran testified that he was a clerk, but that he had noise exposure related to other duties completed during service when working near the flight line.  He stated that he worked 50 yards away from C-47's and B-17's while cleaning, putting gas in them, and guarding them without the use of ear plugs.  He further testified that he did not know what the examiner meant by "tinnitus" and thought the examiner meant "tendonitis".  Based on the Veteran's hearing testimony, further opinion was requested.  

In a February 2011 addendum, the VA examiner discussed the Veteran's contentions, but noted that, by the time the engine noise traveled the 50 yards to where he worked, it was too soft to cause permanent damage to his hearing.  Further, the separation examination showed normal hearing, and the Veteran reported on his audiology questionnaire that he first noticed hearing loss in 1990.  She further noted that he worked as a clerk and, after considering the record, concluded that military noise exposure did not cause hearing loss.  

Regarding tinnitus, the examiner stated: 

[The Veteran] wrote answers to many questions on the Audiology Questionnaire prior to his testing [in July 2010].  One of the questions was "Do you hear noises in your ears or head?" to which he circled the word "No."  He answered the question "When did you FIRST notice the noise?" with a hand written "N/A."  He did not record an answer to "What do/did the noises sound like?  __high pitched ringing __buzzing __roaring __hissing __clicking __pulsing __crickets __bacon sizzling.  He did write in his name and [social security number] at the bottom of the page.  Based on his own responses to written questions, [the examiner] conclude military noise exposure did not cause tinnitus for this veteran.

At the March 2013 hearing, the Veteran testified that he was a clerk but that he helped with refueling while stationed at Elmendorf Air Force Base.  He showed pictures of himself refueling airplanes and reported experiencing tinnitus when a plane flew over or an 18-wheeler rolled by.  He reported that he was around a lot of loud jet engines during service and could hear a whistling sound.  

Initially, and with resolution of reasonable doubt in the Veteran's favor, the Board concedes evidence of in-service acoustic trauma.  The Veteran is competent to report in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report observations that come to him through his senses).  

Although the Veteran testified that he was a clerk with administrative duties, he also reported additional duties, such as refueling planes, etc.  His DD Form 214 shows that he was a basic airman and his reports of in-service noise exposure appear reasonably consistent with the circumstances of his service.  

As discussed, VA provided the Veteran with an examination and etiology opinions were obtained.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

On review, it appears that the examiner based her opinion on hearing loss, in large part, on a finding that the Veteran was a clerk and that he did not have hearing loss at separation or for many years thereafter.  As discussed, the Board concedes in-service noise exposure.

Additionally, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Regarding tinnitus, the opinion appears to be based on the Veteran's statements that he did not have tinnitus.  The Veteran provided credible testimony that he misunderstood the questions and that he did experience tinnitus.  

Based on the foregoing, the Board finds that additional medical opinion, which considers in-service noise exposure and the Veteran's lay statements, is necessary for the purpose of determining the nature and etiology of currently diagnosed hearing loss and tinnitus.  

Accordingly, these remaining matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action to refer the Veteran's file to a VA examiner for additional opinion as to the nature and likely etiology of the claimed hearing loss and tinnitus.  If possible, the file should be referred to an examiner other than the one who conducted the July 2010 examination and subsequent addenda.  An additional audiology examination is not needed, unless considered necessary by the examiner.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner should note that that the absence of evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Board finds the Veteran's reports of in-service noise exposure credible.  Additionally, the Veteran has testified that he experiences decreased hearing and ringing in his ears.  He essentially asserts that these issues began in service and continue to date.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to whether it is at least as likely as not that any current hearing loss and/or tinnitus is causally is due to his exposure to excessive noise levels during service or another event or incident of that period of active service.  

A complete rationale for any opinion expressed must be provided. 

2.  After the development requested has been completed, the RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO should implement corrective procedures. 

3.  After completing the requested action and any additional development deemed appropriate, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


